Citation Nr: 1525635	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-28 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1988 to June 2000. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his sleep disorder may be a result of his service in the Persian Gulf War.  His DD Form 214 shows that he is a "Persian Gulf veteran" (i.e., had active military service in the Southwest Asian Theater of operations during the Gulf War) as defined by 38 C.F.R. § 3.317.  The Board finds a VA examination is necessary to assist in determining whether he has a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness.

Service treatment records show that the Veteran complained of excessive daytime sleepiness in June 1998.  He reported sleeping well at night and napping during the day but still feeling tired.  He stated that he falls asleep while driving.  The service treatment records do not show whether an Epworth Sleepiness Scale or any other testing was performed at that time.  In his June 2011 notice of disagreement, he asserted that he has had the same symptoms since his separation from service.  The Board finds that a VA examination is required to provide an opinion as to whether any current sleep disorder is related to in-service complaints of excessive daytime hypersomnolence.

Private treatment records show that the Veteran was diagnosed with obstructive sleep apnea via polysomnogram in March 2007.  He underwent uvulopalatopharyngoplasty (UPPP) surgery in April 2007.  There is no medical evidence of record to show whether the surgery was successful.  Thus, an examination is required to provide a diagnosis of any current sleep disorder or residuals of UPPP surgery.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination to ascertain the current nature and etiology of any sleep apnea, status-post UPPP.  The examiner should be requested to: 

a.  Indicate by diagnosis all sleep disorders or residuals of UPPP surgery currently shown, and;

b.  Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that any diagnosed sleep disorder or residuals had its onset in service or is otherwise related to service.  The examiner is specifically asked to address the Veteran's June 1998 complaints of excessive daytime hypersomnolence in service.

c.  If any of the Veteran's claimed symptoms cannot be attributed to a known diagnostic entity, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such signs or symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

The VA claims folder should be made available to the examiner for review in connection with the examination.  The examiner should provide a rationale for all conclusions.

2.  Thereafter, adjudicate the issue on appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




